The opinion of the court was delivered by
Swayze, J.
This case involves a resolution passed by the defendants July 8th, 1903, providing for a contract with the surrogate of Hunterdon for indexing the records in his office and authorizing the supply committee to order the necessary index books.
*119The resolution was rescinded, with the consent of the surrogate, on November 11th, 1903. Meantime the index books had been ordered on August 11th, 1903. The books were completed some time in December, 1903, and delivered prior to January 5th, 1904; the bill for $210 was ordered by the defendant to be paid January 2d, 1904, and paid January 4th, about an hour before this writ was served. The writ was allowed December 31st, 1903.
The testimony shows that the prosecutor knew of the original resolution in July or August, 1903. The witness says it was probably in July. In view of this, and the further fact that the books had to be specially manufactured for the county, we think the prosecutor failed to move with sufficient promptness when he waited until the books had been made and delivered to the county, and for this laches the writ must be dismissed. The cases cited in Allan v. Freeholders of Hunterdon, ante p. 116, vindicate this result.